Title: To George Washington from Felix Frestel, 22 October 1797
From: Frestel, Felix
To: Washington, George



Sir
New-york October the 22d 1797.

I have never been in my life more deeply convinced than in this particular occasion, that I ought to renounce for ever to express

to you in a language which I am so little master of, any of the thoughts of my mind, any of the feelings of my heart. I have failed so often in the attempt, that I cannot hope to be now more successful. however I am confident that, although the expressions of my sentiments of gratitude may be ever so inadequate and imperfect, you will nevertheless always do justice to them.
I hope to be more easily understood, when in the idiom of my own country, and in the bosom of that deserving, though unfortunate family, ever so dear to your heart, I shall relate to the parents of my friend, what I have Known and seen better than any man whatever: I mean that constant and unabated interest with which you sympathised in all their misfortunes—that eager sollicitude and anxiety with which you took every measure in your power to lessen the weight of their chains and to break them at last—that Kind, tender and truly paternal affection, with which you received and treated him during all the time he stayed in America—and even that attentive politeness which you extended to me, although I was quite unknown to you before and availed myself, when I came in this country, of no recommendation, but that attachment and friendship for George, which brought me with him in America, and which now carries me back with him to our native country. thus, I hope, the proper expressions shall never fail me.
for my part, sir, I shall remember as long as I live the happy moments I have passed under your hospitable roof, and the examples of virtue which I have seen there daily practiced. they have impressed my mind with a deep sense of respect for its inhabitants and with this very pleasing idea, which I will never forget—“that all who are truly great, are consequently and necessarily good.”
to have been, Sir, and to be always honored with your esteem, shall be for ever the pride of my life, my best compensation for any sacrifices or sufferings whatever, and one of the most delightful recollections of my memory.
with a heartfelt gratitude, though but imperfectly expressed, and with very sincere and fervent wishes for your happiness and felicity, so intimately connected with the felicity and happiness of your own country, I have the honor to be, Sir, your most obedient humble Servant

Felix Frestel

